Citation Nr: 1742230	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-23 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than November 2, 2004, for the grant of service connection for a mood disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 2, 2004, for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.

3.  Entitlement to an effective date earlier than June 27, 2008, for the assignment of a temporary total 100 percent evaluation based on surgical or other treatment necessitating convalescence.

4.  Entitlement to an effective date earlier than June 27, 2008, for the grant of special monthly compensation based on statutory housebound status.

5.  Entitlement to an effective date earlier than December 5, 2000, for the assignment of an increased rating for the service-connected right foot laceration with paresthesia.

6.  Entitlement to an increased rating in excess of 10 percent for a right foot scar.
7.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left foot disability, claimed as secondary to the service-connected right foot laceration with paresthesia. 

8.  Entitlement to an increased rating in excess of 30 percent for the service-connected residuals of a right foot laceration with paresthesia.

9.  Entitlement to special monthly compensation based on the need for aid and attendance. 

10.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and October 2010, November 2013, and Mach 2015, rating decisions by the RO in Montgomery, Alabama. 

As discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a left foot disability has been received.  The de novo claim for service connection, and the issues of entitlement to an increased rating for a right foot disability, entitlement to special monthly compensation based on the need for aid and attendance, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim seeking entitlement to service connection for PTSD on August 29, 2003.  She submitted a copy of this claim in February 2016.

2.  DEA benefits under Chapter 35 were assigned effective November 2, 2004, the same date service connection was granted for the permanent total service-connected disability.

3.  The Veteran underwent surgery for her service-connected right foot on June 27, 2008. 

4.  The Veteran did not have a single service-connected disability rated as 100 and an additional service-connected disability or disabilities independently ratable at 60 percent prior to June 27, 2008.

5.  In a December 2001 rating decision, the RO granted an increased rating of 30 percent for the service-connected right foot laceration with paresthesia; the Veteran was notified of this decision and apprised of her appeal rights, but did not timely appeal.  New and material evidence was not received within one year of the decision. 

6.  In December 2014, the Veteran challenged the effective date assigned for the assignment of a 30 percent rating for the service-connected right foot laceration with paresthesia.

7.  The record indicates that the Veteran's right foot scar is tender. 

8.  In an unappealed May 2005 rating decision, the RO denied service connection for a left foot disability. 

9.  The evidence received since the May 2005 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a left foot disability. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 29, 2003, but not earlier, for the grant of service connection for a mood disorder and PTSD have been met.  38 U.S.C. § 5110 (2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date of August 29, 2003, but not earlier, for the grant of DEA benefits under Chapter 35 have been met.  38 U.S.C. §§ 3510, 5110, 5113 (2014); 38 C.F.R. §§ 3.807, 21.3021 (2016).

3.  The criteria for an effective date earlier than June 27, 2008, for the assignment of a temporary total 100 percent evaluation based on surgical or other treatment necessitating convalescence have not been met.  38 U.S.C. § 5110 (2014); 38 C.F.R. §§ 3.31, 4.30 (2016).

4.  The criteria for an effective date earlier than June 27, 2008, for the grant of special monthly compensation based on statutory housebound status are not met. 38 U.S.C. §§ 1114(s), 5110 (2014); 38 C.F.R. §§ 3.350, 3.400, 3.401(a) (2016).

5.  The Veteran's challenge to the effective date assigned in a December 2001 rating decision for the grant of a 30 percent rating for the service-connected right foot laceration with paresthesia is not timely and must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

6.  The criteria for entitlement to an initial evaluation in excess of 10 percent for a right foot scar have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

7.  The May 2005 rating decision which denied service connection for a left foot disability is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.1103 (2016).

8.  The criteria for reopening of the claim of entitlement to service connection for a left foot disability have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2016). 

Regarding VA's duty to notify, the record contains multiple pre-adjudication letters which notified the Veteran of the information and evidence needed to substantiate her claims and of her and VA's respective duties for obtaining evidence. Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. Specifically, the record contains the Veteran's service treatment records, VA treatment records, lay statements, records from the Social Security Administration, and VA examination reports. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in April 2014 which addressed the severity of her service-connected scar.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate physical examination and rendered a diagnosis consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2016).  Moreover, the Board notes that the Veteran and her attorney have not argued that the portion of the examination dealing with her right foot scar is inadequate. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim. 

II.  Earlier Effective Date Claims

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 




A.  Entitlement to an effective date earlier than November 2, 2004, for the grant of service connection for a mood disorder and PTSD.

The Veteran was granted service connection for a mood disorder and PTSD in a November 2013 rating decision.  An effective date of November 2, 2004, was assigned as this represented the "date of receipt of claim for service connection for PTSD."

The Veteran has argued that she submitted a claim in August 2003, and the effective date of the grant of PTSD should be changed to represent this earlier date.  See, e.g., the February 2016, VA Form 9.  She contends that the RO lost her original paperwork and requested that she resubmit her claim in a June 2004 letter.  In support of her claim, in February 2016, the Veteran submitted a copy of her 2003 claim and a copy of the RO's letter notifying her that her claim was lost.  

The Veteran's claim of entitlement to service connection for PTSD was previously denied in a May 2005 rating decision.  Although she indicated her disagreement with this decision and a Statement of the Case was issued in February 2006, the Veteran did not perfect an appeal with the timely filing of a VA Form 9 or its equivalent. 

In the November 2013 rating decision, the RO noted that the Veteran's claim was denied in May 2005 because there was no evidence showing a diagnosis of PTSD and she did not complete and return the PTSD questionnaire; however, the evidence currently showed that the Veteran had completed and returned a PTSD questionnaire, but it had not been associated with the claims file at the time of the May 2005 denial.  As a result, the RO determined that the prior claim was not final, granted service connection for a mood disorder and PTSD, and assigned an effective date of November 2, 2004.  

In this case, the Board finds that the Veteran has credibly demonstrated that she filed a claim on August 29, 2003, and an earlier effective date is warranted.  She has not argued, and the evidence does not suggest, that there was a pending, unadjudicated claim for service connection prior to August 29, 2003.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

B.  Entitlement to an effective date earlier than November 2, 2004, for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.

For purposes of eligibility to DEA benefits under Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C. § 3510; 38 C.F.R. § 3.807(a).

The November 2013 rating decision on appeal awarded DEA benefits under Chapter 35 effective November 2, 2004.  This is the same effective date as the award of service connection for a mood disorder and PTSD, i.e. the date service connection was granted for the permanent total service-connected disability that formed the basis for the award of DEA benefits.  

The criteria pertaining to the award of educational benefits provides that for effective dates assigned following the grant of benefits under Chapters 30, 31, 32, and 35 shall, to the extent feasible, correspond to the effective dates relating to awards of disability compensation.  38 U.S.C. § 5113.  In this case, as discussed above, the Board has found an effective date of August 29, 2003, is warranted for the grant of service connection for a mood disorder and PTSD.  Accordingly, an effective date of August 29, 2003, for Chapter 35 benefits is warranted as this is the earliest that the Veteran has met the requirements for basic eligibility to Chapter 35 benefits. 


C.  Entitlement to an effective date earlier than June 27, 2008, for the assignment of a temporary total 100 percent evaluation based on surgical or other treatment necessitating convalescence.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, the governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30.

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.

In the November 2013 rating decision on appeal, the Veteran was granted a temporary total (100 percent) evaluation based on her right foot surgery.  The evaluation was assigned effective June 27, 2008, which reflects the date of the Veteran's surgery. 

As noted, VA regulations provide that a temporary total evaluation may be assigned effective the date of hospital admission.  There is no legal basis under the applicable VA laws and regulations pertaining to convalescent ratings for the assignment of an effective date for convalescence prior to the date of hospital admission/treatment. 

The Veteran does not contend, nor does the evidence reflect, that a right foot procedure was performed prior to June 27, 2008.  The applicable regulation clearly states that the earliest effective date for a convalescence rating under 38 C.F.R. § 4.30 is "the date of hospital admission or outpatient treatment."  Because an effective date may not be assigned prior to the date of the Veteran's hospitalization, the claim seeking entitlement to an effective date prior to June 27, 2008, must be denied.

D.  Entitlement to an effective date earlier than June 27, 2008, for the grant of special monthly compensation based on statutory housebound status.

An award of special monthly compensation based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to her or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout her or her lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

In the November 2013 rating decision on appeal, the RO granted both a 100 percent disability rating for PTSD and a temporary total disability rating based on the Veteran's right foot surgery.  Although the Board is granting an earlier effective date for the award of service connection for PTSD, the effective date assigned to the temporary total evaluation based on her right foot surgery remains June 27, 2008.  As a result, the earliest the Veteran meets the schedular criteria for special monthly compensation based on the statutory housebound criteria (a 100 percent rating and additional disabilities rated as 60 percent disabling) remains the date of her surgery.  Thus, the Veteran is not entitled to SMC based on the statutory housebound criteria prior to June 27, 2008.  See 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(1).

E.  Entitlement to an effective date earlier than December 5, 2000, for the grant of an increased rating for the service-connected right foot laceration with paresthesia.

As noted above, in the November 2013 decision on appeal, the RO granted a temporary total evaluation based on surgical or other treatment necessitating convalescence.  The temporary total evaluation was assigned effective June 27, 2008, and the previously-assigned 30 percent rating was scheduled to resume on December 1, 2008.  The Veteran disagreed with the effective dates assigned in this rating, including the effective date of the 30 percent rating assigned for her right foot disability. 

The Veteran was originally assigned an increased rating of 30 percent rating for her right foot disability in a December 2001 rating decision.  She was notified of this decision and her appeal rights in a December 31, 2001, letter.  She did not appeal this decision and no new and material evidence was received within one year. 

The Court of Appeals for Veteran's Claims (Court) has held that where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim that could be raised at any time.  Id., at 299.  Therefore, the Board finds that the Veteran's earlier effective date claim for the assignment of a 30 percent rating for the right foot laceration with paresthesia must be dismissed.  

If the Veteran believed that the effective date assigned in the December 2001 rating decision was improper, then her proper recourse was to file a timely notice of disagreement and appeal the decision to the Board.  Because the Veteran did not appeal, the rating decision became final.  Moreover, the Veteran has not requested a revision of the December 2001 rating decision based on clear and unmistakable evidence. 

The Veteran raised the earlier effective date issue independently, and outside of the appeal period.  The Court made it abundantly clear in Rudd that under these circumstances dismissal is required due to the lack of a proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal as to this issue without prejudice.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).


III.  Right Foot Scar

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed her claim in August 2007.  Therefore, only the regulations in effect after August 30, 2002, and prior to October 23, 2008, are for consideration.

Under Diagnostic Code 7804, a maximum 10 percent is assigned for scars which are tender and painful on objective demonstration.  No higher rating is available under these provisions.  

As noted above, the currently-assigned 10 percent disability rating is the maximum schedular rating available under Diagnostic Code 7804. 

A rating in excess of 10 percent under other potentially applicable diagnostic codes pertaining to the skin is also not warranted.  In this capacity the Board notes that diagnostic code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case because the locations of the scar on the Veteran's right foot.  38 C.F.R. § 4.118.  Both Diagnostic Codes 7801 and 7802 also do not apply because the scar does not exceed six square inches.  

In sum, a rating in excess of the current 10 percent for the Veteran's right foot scar is not warranted. 



IV.  New and Material Evidence - A Left Foot Disability

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The AOJ denied service connection for a left foot disability in a May 2005 rating decision.  Although the Veteran initiated an appeal of this decision and a statement of the case was issued in February 2006, she did not perfect her appeal with the timely submission of a VA Form 9 or its equivalent.  Therefore, the decision is final.  

New and material evidence has been received since the May 2005 decision.  In the 2005 decision, the AOJ stated that the Veteran's claim was being denied because there was no evidence showing that a left foot disability existed.  Evidence associated with the claims file since the 2005 rating decision includes the April 2014 VA examination which diagnosed the Veteran with hallux valgus and plantar fasciitis in both feet.  This evidence is new and material because it is neither cumulative nor redundant of the evidence of records at the time of the last prior final denial, and raises a reasonable possibility of substantiating the Veteran's claims.  The claim is therefore reopened.



ORDER

An effective date of August 29, 2003, but not earlier, for the award of service connection for a mood disorder and PTSD is granted. 

An effective date of August 29, 2003, but not earlier, for the award of DEA benefits under Chapter 35 is granted. 

Entitlement to an effective date earlier than June 27, 2008, for the assignment of a temporary total 100 percent evaluation based on surgical or other treatment necessitating convalescence, is denied.

An effective date earlier than June 27, 2008 for the grant of special monthly compensation based on statutory housebound status is denied.

The claim of entitlement to an effective date earlier than December 5, 2000, for the assignment of a 30 percent rating for the service-connected right foot laceration with paresthesia is dismissed.

A disability rating in excess of 10 percent for the right foot scar is denied. 

As new and material evidence has been received to reopen the previously denied claim of service connection for a left foot disability, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran was afforded a VA examination to determine the extent of her service-connected residuals of a right foot laceration with paresthesia in April 2014.  The examination report indicates that the Veteran had diagnoses of bilateral pes planus and plantar fasciitis.  It was also noted that she had hallux valgus, arthritis, and nerve damage in the right great toe secondary to her service-connected disability.  However, the examination report does not identify the nerve that was damaged or separate the symptomatology attributable to the Veteran's service-connected disabilities from those that are not service-connected.  Currently, the record is unclear what symptoms are attributable to the Veteran's right foot laceration residuals and what symptoms are attributable to the non service-connected right foot disabilities.  Accordingly, a clarifying medical opinion must be obtained.

With respect to the Veteran's claim of entitlement to service connection for a left foot disability, although a medical opinion was obtained in April 2014, the opinion is inadequate for adjudication purposes.  Specifically, although the examiner indicated that the Veteran's left foot conditions are likely the result of typical wear and tear since discharge, he did not provide any rationale for this opinion.  Moreover, the examiner stated that there was no indication that the Veteran was treated for ongoing "left foot problems which may have arisen from her right foot condition" in the service treatment records; however, the examiner did not indicate whether the Veteran's left foot disability was due to, or aggravated by her right foot disability after she separated from service.  This is significant because the Veteran has alleged that her left foot disability began after the 2007 surgery on her right foot, when she was forced to use crutches and bear most of her weight on her left foot.  An additional medical opinion is therefore necessary. 

The Veteran's claims for special monthly compensation based on the need for aid and attendance and entitlement to TDIU are inextricably intertwined with her claim for an increased rating for the right foot disability and service connection for the left foot disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have her identify the names and addresses of all health care providers who have treated her for the issues on appeal.  The Veteran should also be notified that she may submit evidence or treatment records to support her claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action requested in item 1, the AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected right foot laceration with paresthesia.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

The examiner should identify which nerve in the Veteran's foot has been damaged and, to the extent possible, separate the symptomatology which is attributable to the service-connected right foot laceration residuals from the nonservice-connected right foot disabilities.  

3.  After completing the action requested in item 1, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's left food disabilities.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified left foot disability had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), any identified left foot disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected right foot laceration with paresthesia.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


